Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of claims 26-37 in the reply filed on 01/06/2022 is acknowledged.
Claims 38-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected laser processing machine, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26 at line 9, “the detected gap with” is not clear if it points to “a gap width detected” or “at least one gap width” and lacks antecedent basis.

In claim 26 at line 11, “a gap width” is not clear if it is same as “at least one gap width” at line 6 or not.
In claim 26 at line 12, “the formation” is not clear where the antecedent basis “a formation” is.
In claim 26 at line 14, “a detected gap width” is not clear if it is same as “the detected gap width” at line 8 or “at least one gap width” at line 6.
In claim 26 at line 17, “a detected gap width” is not clear if it is same as “the detected gap width” at line 9 or “at least one gap width” at line 6.
In claim 26 at line 18, “a beam profile” is not clear if it is same as “a beam profile with a point or ring focus” at line 16 or not.
In claim 26 at line 19, “a ring focus” is not clear if it is same as “a ring focus” at line 16 or not.
In claim 32 at line 2, “a ring focus” is not clear if it is same as “a ring focus” in claim 26 at lines 16 and 19.
In claim 32 at lines 5-6, “the two edges” is not clear if it includes “an inner beam surface edge” and “an outer beam surface edge” or any two edges of six edges of a workpiece without an antecedent basis.
In claim 33 at line 4, “the advance direction” is not clear which direction is the advance direction and lacks antecedent basis.
In claim 34 at lines 2-3, “the advance beam surface portion” is not clear what surface portion of a beam is the advance beam surface portion.
In claim 37 at lines 5-6, it is not clear how “a movement device” can be arranged “on the housing and by the housing” and is not clear if it is on or by “the housing”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27, 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (JP 2015-178118) in view of Lizotte (US 2006/0065640).

	Regarding claim 26, Makino discloses 
A method (method of laser welding; Page 6, line 8, Figs. 3, 4, 7

    PNG
    media_image1.png
    167
    251
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    223
    204
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    298
    339
    media_image3.png
    Greyscale
) of laser welding a first (12) and a second workpiece portion (15) with a laser beam (21) guided along a joining gap (G; Page 8, line 16, Fig. 4) formed between the workpiece portions by a laser processing head (An output means 31 outputting a laser beam 21; Page 10, line 11, Fig. 87), comprising: 

focusing (“21” as focused in Fig. 7) the laser beam with a processing optical system (a condenser lens; Page 10:18); 

supplying (a supply speed; Page 9, line 45) an additional substance (welding wire 35; Page 9:45, Fig. 7) aligned in relation (filling both of the “welding line 17”; Page 9:28, Fig. 7) to the joining gap (G; Fig. 4,7); 

detecting (measuring; Page 11:4) at least one gap width (a width G; Page 11:3, Figs. 4, 7) of the joining gap of the workpiece portions to be welded; 

evaluating (calculating the “the center 17”; Page 11:12, Figs. 4, 7) the detected gap width along the course (welding line 17; Page 9:28, Fig. 7) of the joining gap and comparing the detected gap width (G) with at least one first (the widest width of the tapered “width G”; Page 11:3 at the top of Fig. 4 and at the right end of “17” in Fig. 7) and one second gap size (the width of the third-vertically-downward-solid arrow at the beam spot from “34” I Fig. 7 within the tapered “width G” of the left “17”; Fig. 4 [of] the welding lines 17; Page 11:3-4, Fig. 4), 

wherein the first gap size (the widest width of the tapered “width G”; Page 11:3 at the top of Fig. 4 and at the right end of “17” in Fig. 7) comprises a gap width (the widest tapered “width G” of the left “welding line 17” between the beam spot of “21” and the starting “18”; Figs. 4, 7) in which a welded seam (a welding portion 18; Page 5:9-10, Fig. 7) is formed without the additional substance, and the second gap size (the tapered “width G” of the left “welding line 17” between the beam spot of “21” and the left end of “17”; Figs. 4, 7) comprises a gap width (the middle-narrowest tapered “width G” of the left “welding line 17” between the beam spot of “21” and the left end of “17”; Figs. 4, 7) with which the additional substance is supplied for the formation of the welded seam for filling the joining gap; 

shutting down (periodically swinging the laser beam 7 21 in a direction perpendicular to the welding direction; Page 8:7-8 wherein swinging means stopping “welding wire 35” and “laser-light 21” and jumping to the other gap; Fig. 4), with a detected gap width (the horizontal width of the “G” at the position of the beam from “A measuring means 34”, Page 11:2, ahead of “21”; Fig. 7) being within the first gap size, the supply of the additional substance to the joining gap during the laser welding, and setting (adjusting the amplitude w of the oscillation based on the center 17a; Page 8:19, Fig. 4) a beam profile (the maximal diameter of the beam spot of “21”; Figs. 4, 7) of the laser beam with a point (the beam spot of “21”; Fig. 7) or ring focus; and 

controlling (adjusting the supply and the supply rate of the welding wire 35; Page 11:20, Fig. 7), with (based on; Page 9:39) a detected gap width (the width of the tapered “G” at the beam from “A measuring means 34”; Figs. 4, 7) being within the second gap size, the supply (the supply and the supply rate; Page 9:39) of the additional substance to the joining gap, and setting a beam profile (the beam spot of “21”; Fig. 7) of the laser beam with a focus (the focal point of “a condenser lens; Page 10:18,” making the focused “laser light 21”; Fig. 7).

	Makino discloses “a focus” as mapped above, but is silent regarding
a ring focus



 
    PNG
    media_image4.png
    833
    678
    media_image4.png
    Greyscale
),
(the ring-shaped beam spot of “a multi-mode beam output 98”; Para.92:8-9, disclosed as “(6) Six Fiber Lasers Output” in Fig. 9B wherein the outer six makes a ring beam covering much wider area)

	The advantage of using Lizotte’s planar beam spot shape  a multi-mode beam output 98 is to scan a wide area, instead of scanning a line using a point beam spot shape, which results in reduction of the machining time which in turn increases the machining efficiency of the workpieces.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kawamoto in view of Makino with Lizotte by replacing Makino’s point beam spot with Lizotte’s planar beam spot shape of a multi-mode beam output 98 in order to scan and sweep a wide area which results in reduction of the machining time which in turn increases the machining efficiency of the workpieces than welding a line using a point beam spot shape.

	Regarding claim 27, Makino in view of Lizotte discloses 
wherein detecting (Makino: measuring; Page 11:4) the joining gap (Makino: a width G; Page 11:3, Figs. 4, 7) comprises detecting the joining gap by a sensor system (Makino: A measuring means 34, Page 11:2, Fig. 7) during a teach-in mode (Makino: the control status of adjusting the supply and the supply rate of the welding wire based on the measurement 39 result; Page 9:39-40 which means a teaching mode) for detecting the course (Makino: the trace of the solid-arrows in Fig. 4) of the joining gap or immediately before (Makino: measurement from “34” ahead of “21”; Fig. 7) introducing the welded seam coaxially relative to the laser beam or in advance.

	Regarding claim 30, Makino in view of Lizotte discloses 

(Makino: welding wire 35; Page 9:45, Fig. 7) is supplied to the joining gap (Makino: a width G; Page 11:3, Figs. 4, 7) in advance in the welding direction in relation to the beam axis of the laser beam.

	Regarding claim 31, Makino in view of Lizotte discloses 
wherein the additional substance (Makino: welding wire 35; Page 9:45, Fig. 7) comprises one of an additional wire  (Makino: welding wire 35; Page 9:45, Fig. 7) supplied via a wire supply device (Makino: a supply means 36; Page 11:17, Fig. 7) or a powder supplied via at least one nozzle, to the laser beam (Makino: a laser beam 21; Page 10:11, Fig. 7).

	Regarding claim 32, Makino in view of Lizotte discloses 
further comprising forming an annular beam surface  (Lizotte: the ring-shaped planar beam spot areas of “a multi-mode beam output 98”; Para.92:8-9, disclosed as “(6) Six Fiber Lasers Output” in Fig. 9B) by the beam profile (Lizotte: the power density profile at the ring-shaped beam spot of “a multi-mode beam output 98”; Para.92:8-9, disclosed as “(6) Six Fiber Lasers Output” in Fig. 9B)  of the laser beam (Lizotte: a fiber laser 96; Para.96:6, Fig. 8) having a ring focus (Lizotte: the ring-shaped beam spot of “a multi-mode beam output 98”; Para.92:8-9, disclosed as “(6) Six Fiber Lasers Output” in Fig. 9B), said beam surface covering the joining gap (Makino: a width G; Page 11:3, Figs. 4, 7), and delimiting an inner beam-free region (Lizotte: the no power density profile at center of the ring-shaped beam spot of “a multi-mode beam output 98”; Para.92:8-9, disclosed as “(6) Six Fiber Lasers Output” in Fig. 9B) by an inner beam surface edge (Lizotte: the inner-circular boundary of the ring-shaped beam spot of “a multi-mode beam output 98”; Para.92:8-9, disclosed as “(6) Six Fiber Lasers Output” in Fig. 9B), said region being substantially corresponding to the width (Makino: a width G; Page 11:3, Figs. 4, 7) of the joining gap or wider, and an outer beam surface edge (Lizotte: the outer-circular boundary of the ring-shaped beam spot of “a multi-mode beam output 98”; Para.92:8-9, disclosed as “(6) Six Fiber Lasers Output” in Fig. 9B) of the annular beam surface covering the two edges (Makino: “17”; Fig. 7) of the workpiece portions to be welded.

	The advantage of using Lizotte’s planar beam spot shape  a multi-mode beam output 98 is to scan a wide area, instead of scanning a line using a point beam spot shape, which results in reduction of the machining time which in turn increases the machining efficiency of the workpieces.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kawamoto in view of Makino with Lizotte by replacing Makino’s point beam spot with Lizotte’s planar beam spot shape of a multi-mode beam output 98 in order to scan and sweep a wide area which results in reduction of the machining time which in turn increases the machining efficiency of the workpieces than welding a line using a point beam spot shape.

	Regarding claim 33, Makino in view of Lizotte discloses wherein supplying the additional substance (Makino: welding wire 35; Page 9:45, Fig. 7) comprises supplying the additional substance (Makino: welding wire 35; Page 9:45, Fig. 7) in a beam surface portion (Lizotte: the bottom area of the ring-shaped planar beam spot areas of “a multi-mode beam output 98”; Para.92:8-9, disclosed as “(6) Six Fiber Lasers Output” in Fig. 9B) of the annular beam surface (Lizotte: the ring-shaped planar beam spot areas of “a multi-mode beam output 98”; Para.92:8-9, disclosed as “(6) Six Fiber Lasers Output” in Fig. 9B) of the laser beam (Lizotte: a fiber laser 96; Para.96:6, Fig. 8) that is formed by a region of the annular beam surface that is in front in the advance direction (Makino: the solid arrows in Fig. 4) and covers the joining gap (Makino: a width G; Page 11:3, Figs. 4, 7).

	Regarding claim 34, Makino in view of Lizotte discloses
(Makino: applying “21”; Fig. 7), in a beam surface portion (Makino: the bottom surface of the beam spot of “21”; Fig. 7) of the annular beam surface (Makino: the beam spot of “21”; Fig. 7), a molten mass (Makino: “18”; Fig. 7) formed in the advance beam surface portion (Makino: the length of “18”; Fig. 7), said beam surface portion being behind and covering the joining gap (Makino: a width G; Page 11:3, Figs. 4, 7).

	Regarding claim 35, Makino in view of Lizotte discloses
further comprising setting (Makino: adjusting the amplitude w of the oscillation based on the center 17a; Page 8:19, Fig. 4) the width (Makino: the diameter of the outer surface of the beam spot of “21”; Fig. 7) of a beam surface portion (Makino: the outer surface of the beam spot of “21”; Fig. 7) of the annular beam surface (Makino: the beam spot of “21”; Fig. 7) of the laser beam (Makino: “21”; Fig. 7) above or below a plane (Makino: the top surface of “17”; Fig. 7) of the workpiece portions (Makino: “17”; Fig. 7) to be connected by a distance (Makino: a beam point on “17”; Fig. 7) apart of the focal point (Makino: the beam spot of “21”; Fig. 7), said beam surface portion covering the joining gap (Makino: a width G; Page 11:3, Figs. 4, 7).

	Regarding claim 36, Makino in view of Lizotte discloses
wherein the beam profile (Lizotte: the combined beam shape of the 4-in-1 “multi-mode beam output 98”; Para.92:8-9) of the laser beam (Lizotte: 4-in-1 “multi-mode beam output 98”; Para.92:8-9) is formed with a ring focus by at least one of a 2-in-1 fiber, a 3-in-1 fiber, an axicon, or an N-in-1 fiber (Lizotte: 4-in-1 “multi-mode beam output 98”; Para.92:8-9, graphically disclosed in Fig. 9B-9C wherein the multi-mode output of a light input through an fiber optic cable is not an invention but is a natural phenomenon of the various wavelets interfering each other due to various reflections on the inner reflecting surface of the fiber optic cable while propagating through it).

	Regarding claim 37, Makino in view of Lizotte discloses
wherein supplying the additional substance (Makino: welding wire 35; Page 9:45, Fig. 7) comprises supplying the additional substance to the joining gap (Makino: a width G; Page 11:3, Figs. 4, 7) by a supply device (Makino: a supply means 36; Page 11:17, Fig. 7), the supply device aligned on a supply axis (Makino: the vertical axial axis of “a supply means 36”; Page 11:17, Fig. 7) in relation to the joining gap, the method (Makino: method of laser welding; Page 6, line 8, Figs. 3, 4, 7) further comprising: 
coupling (sequentially irradiating; Page 6:15) the laser beam (Makino: “laser light”; Page 6:16) into a movement device (Makino: a moving means 32; Page 10:10) arranged on the housing (Makino: the outer wall of “32”; Fig. 7) by the housing and transferred into a beam axis (Makino: the body axis of “31”; Fig. 7) of the movement device; and 
rotatingly driving (Makino: rotate the output means 31 about an axis 44 parallel to the welding line 17; Page 10:44-45, Fig. 7) the beam axis (Makino: an axis 44 parallel to the welding line 17; Page 10:44-45, Fig. 7) of the movement device corresponding to the course (Makino: the direction of the solid arrows; Fig. 4) of the joining gap in the welding direction around the supply axis of the additional substance; and 
crossing (Makino: swinging a laser beam 21; Page 10:34, Fig. 4) the beam axis across the additional substance in the joining gap during the rotational movement of the movement device.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (JP 2015-178118) in view of Lizotte (US 2006/0065640) as applied to claim 26 above and further in view of Deiss (US 2016/0288257).

	Regarding claim 28, Makino in view of Lizotte discloses 
(Makino: the widest width of the tapered “width G”; Page 11:3 at the top of Fig. 4 and at the right end of “17” in Fig. 7) is 
a material thickness (the thickness of “lid bodies 12”; Page 6:27, Fig. 3) of the workpiece portions to be welded, and the first gap size is smaller (the width of “17” in Fig. 1 < thickness of “12” as disclosed in Fig. 1) than the material thickness of the workpiece portions to be welded, and wherein the first gap size is equal to or less than a share (the range between the narrowest “G” divided by the width of “12” and widest “G” divided by the width of “12”; Fig. 1, 4) of 15% of the material thickness of the workpiece portions to be welded.

	Makino discloses “the first gap size” and “a material thickness” as mapped above, but Makino in view of Lizotte is silent regarding
the first gap size is selected based at least on a material thickness

	However Deiss discloses, in the same field for “Machines for the Separative Machining of Plate-shaped Workpieces” (title),
the first gap size (the width of the gap; Para.43:3-4) is selected based (depend on; Para.43:4) at least on a material thickness (the thickness of the workpiece part; Para.43:5)

	The advantage of using Deiss’ width of the gap depending on the thickness of the workpiece part is to define an optimal distance between a pair of butt-welding workpieces in terms of a parameter of the geometry of a butt-welding workpiece.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Makino in view of Lizotte with Deiss by replacing Makino’s undefined tight gap width with Deiss’ width of the gap depending on the thickness of the workpiece part in order 

	Regarding claim 29, Makino in view of Lizotte and Deiss discloses 
wherein the first gap size (Makino: the widest width of the tapered “width G”; Page 11:3 at the top of Fig. 4 and at the right end of “17” in Fig. 7) is equal to or less than a share (the range between the narrowest “G” divided by the width of “12” and widest “G” divided by the width of “12”; Fig. 1, 4) of 10% of the material thickness of the workpiece portions to be welded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peters (US-20160067808), Hesse (US 2013/0319980), Sciaky (US-4376886), Albert (US-20170259373), Wang (US-20160114428), Breuer (US-20150306702), Chan (US-20140268368).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942. The examiner can normally be reached 5/4/9.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/GYOUNGHYUN BAE/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761